'DALLAS, Circuit' Judge.
This is an appeal from a decree in admiralty dismissing a libel to enforce an asserted lien against the steam yacht Mow Then. It was alleged in the libel that the libel-ants, “at the request of the master of the said vessel,” and in a port as to which she was a foreign-vessel, had repaired the yacht, and that there was due therefor $1,712.15, with interest. The demand comprised two separate subjects of charge, viz.: As of October 24, 1889, $1,615.05, for repair or renewal of the boiler, performed in or about the month of July, 1889; and as of April 11, 1891, $97.10, for certain other repairs or materials made or furnished at the last-mentioned date. The main question was and is whether the libel-ants had established a right to a lien upon the vessel. The court below, citing the case of The Lulu, 10 Wall. 197, held the general rule to be: “If necessary repairs and materials are made and furnished to a vessel in a port other than her home port, the prima facie presumption is that they were made and furnished on the credit of the vessel, unless the contrary appears from the evidence in the case;” but also referred to the qualification of this rule under The Mary Morgan, 28 Fed. Rep. 196, and The Francis, 21 Fed. Rep. 715, to the effect that, “when the work is done by order of the master, a lien is implied, but for work done by order of the owner no lien will exist unless proved by the agreement of the parties.” The learned judge of the district court was of opinion -that, in view of this qualification of the rule, a lien did not exist in this case, because the work was not done nor the materials supplied upon the order of the master, but by order of a representative, not of the vessel, but of the owner; and that, even under the rule as broadly stated, there would be no lien, because it appeared from the evidence that, in point of fact, the work was not done on the credit of the vessel. We have no hesitation in adopting the learned judge’s opinion as to the law, nor in accepting his finding of fact with relation to the first item of the claim; but with respect to the items of April 11, 1889, we have had some doubt; and have reached the same conclu*525Mon as to them, only after careful consideration of the peculiar facts of the awe.
Mr. Addicks bought this yacht from these libelants. He personally paid for it, and gave it to Ms wife. As is stated in the opinion of the court below, “he was reputed to be a rich man, able -to pay his debts, and there was no thought on the part of the libelante that they would require a lien on the vessel to secure payment for their work.” The previous repairs had been made upon his credit, not upon that of the vessel; and the only inference which can fairly be drawn from the evidence is that the libelants relied solely upon Mm for payment of all their claims. They presented both of these charges, finally, in the same bill; and in no manner did they ever distinguish between them as to the credit given. It is scarcely conceivable that, being contení, with the personal sufficiency of Mr. Ad-dicks for the larger amount, they intended to hold the vessel for the comparatively Insignificant sum of $97.10; and therefore, although as to this item the materials were not supplied, as in the instance of the boiler repairs, upon the direct order of Mr. Addicks, we think the reasonable deduction from the proofs is that they also were furnished upon his credit. The decree is affirmed,